DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2022 was filed after the mailing date of the RCE on 06/07/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The applicant has amended the application as follows: 
Amended: Claims 1, 14 & 20Cancelled: NoneNew: None
Therefore, claims 1 – 20 are now being examined below.

Response to Arguments
Applicant’s arguments, filed 06/07/2022, with respect to Claims 1 – 20 have been fully considered and are persuasive.  The applicant has amended the limitations to include allowable subject matter within each of the independent claims, therefore the application is now in condition for an allowance. Please see below.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art neither anticipates nor renders obvious the limitations of the independent claims as follows: 
“determining, based on a timing of input commands detected within a specified temporal slice of neuromuscular sensor data received within a specific time window, which of the user's fingers provided the neuromuscular signals; interpreting the one or more neuromuscular signals as input commands with respect to the at least one sensory cue provided by the user interface, such that the input commands initiate performance of one or more specified tasks within the user interface, wherein the interpreted neuromuscular signals cause a plurality of potential candidate input commands to be highlighted within the user interface, at least one candidate input command being highlighted in an alternate manner that signifies a higher likelihood of being selected by the user, wherein the interpreted neuromuscular signals are specific to each finger of the user, such that different input commands are interpreted differently based on which finger provided the input command and such that at least two same input commands from different fingers are interpreted as different commands, 2Application No.: 17/010,689Attorney's Docket No.: 007726.1193U1 and wherein the user selects a specific input command from the highlighted potential candidate input commands; and performing the one or more specified tasks within the user interface according to the interpreted and selected input commands.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136. The examiner can normally be reached Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625